UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended - March 31, 2013 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBER 000-30392 ENVIRONMENTAL SOLUTIONS WORLDWIDE, INC. (Exact name of Company as specified in its charter) Florida 13-4172059 State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) , MONTGOMERVILLE, PA, 18936 (Address of principal executive offices, including postal code.) (905) 695-4142 and (215) 699-0730 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). YES [X] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [] NO [X] There were 228,213,173 shares of the registrant's Common Stock outstanding as of May 20, 2013. INDEX PAGE NO. PART I FINANCIAL INFORMATION Item 1. Financial Statements. Consolidated Condensed Balance Sheets as of F2 March 31, 2013 (unaudited) and December 31, 2012 Consolidated Condensed Statements of Operations and F3 Comprehensive Loss for the Three Month Periods Ended March 31, 2013 and 2012 (unaudited) Consolidated Condensed Statement of Changes in Stockholders' F4 Equity for the Three Month Period Ended March 31, 2013 (unaudited) Consolidated Condensed Statements of Cash Flows F5 for the Three Month Periods Ended March 31, 2013 and 2012 (unaudited) Notes to Consolidated Condensed Financial Statements F6-F17 (unaudited) Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 8 Item 4. Controls and Procedures 9 PART II. OTHER INFORMATION Item 1A. RISK FACTORS 10 Item 5. OTHER INFORMATION 10 Item 6. EXHIBITS. 11 1 ENVIRONMENTAL SOLUTIONS WORLDWIDE, INC. CONSOLIDATED CONDENSED BALANCE SHEETS MARCH 31, DECEMBER 31, (Unaudited) ASSETS Current Assets Cash and cash equivalents(Note 4) $1,572,441 $253,998 Accounts receivable, net of allowance for doubtful accounts of $221,212 (2012 - $221,212)(Note2) 692,020 1,322,320 Inventory, net of reserve of $252,473 (2012 - $252,473)(Note 5) 2,062,995 1,962,278 Prepaid expenses and sundry assets 296,220 133,438 Total current assets 4,623,676 3,672,034 Property, plant and equipment under construction(Note 6) 328,942 350,431 Property, plant and equipment, net of accumulated depreciation of $2,906,260 (2012 - $2,735,691)(Note 6) 1,254,043 1,382,653 $6,206,661 $5,405,118 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $1,575,847 $1,457,091 Accrued liabilities(Note 2) 525,641 487,852 Customer deposits 83,360 73,078 Current portion of loan payable(Note 8) 69,444 68,926 Total current liabilities 2,254,292 2,086,947 Long-term liabilities Promissory notes payable(Note 9) 875,246 - Conversion option derivative liability(Note 10) 234,240 - Loan payable(Note 8) 386,651 404,207 Total long-term liabilities 1,496,137 404,207 Total liabilities 3,750,429 2,491,154 Commitments and contingencies(Note 15) Stockholders' Equity (Notes 12 and 13) Common stock, $0.001 par value, 250,000,000 (2011 - 250,000,000) shares authorized; 228,213,173 (2012 - 224,098,447) shares issued and outstanding 228,213 224,098 Additional paid-in capital 57,024,899 56,856,061 Accumulated other comprehensive income 344,183 344,183 Accumulated deficit (55,141,063) (54,510,378) Total stockholders' equity 2,456,232 2,913,964 $6,206,661 $5,405,118 Going concern (Note 1) Subsequent events (Note 19) The accompanying notes are an integral part of these consolidated financial statements. F2 ENVIRONMENTAL SOLUTIONS WORLDWIDE, INC. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE MONTH PERIOD ENDED MARCH 31, (UNAUDITED) Revenue $1,455,842 $2,531,602 Cost of revenue (Note 2) 1,088,845 1,742,926 Gross profit 366,997 788,676 Operating expenses Marketing, office and general expenses 767,394 1,190,450 Officers' compensation and directors' fees (Note 14) 305,213 157,107 Research and development costs (Note 2) 81,740 128,548 Consulting and professional fees 67,117 55,984 Depreciation and amortization (Note 6) 55,120 76,182 Foreign exchange loss 8,112 30,817 Loss on impairment of property, plant and equipment, net (Note 6) - 29,559 1,284,696 1,668,647 Loss from operations (917,699) (879,971) Gain on deconsolidation of subsidiary (Note 7) - 453,900 Interest on promissory notes payable (Notes 9 and 14) (3,500) - Amortization of discount on promissory notes payable (Note 9) (2,056) - Change in fair value of conversion option derivative liability (Note 10) 292,570 - Net loss and comprehensive loss $(630,685) $(426,071) Other comprehensive loss: Foreign currency translation of Canadian subsidiaries - - Net loss and comprehensive loss $(630,685) $(426,071) Net loss per share (basic and diluted) (Note17) $(0.00) $(0.00) Weighted average number of shares outstanding (basic and diluted) (Note16) 225,515,761 219,450,447 The accompanying notes are an integral part of these consolidated financial statements. F3 ENVIRONMENTAL SOLUTIONS WORLDWIDE, INC. CONSOLIDATED CONDENSED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY FOR THE THREE MONTHS PERIOD ENDED MARCH 31, 2013 (UNAUDITED) Additional Accumulated Other Total Common Stock Paid-In Comprehensive Accumulated Stockholders' Shares Amount Capital Income Deficit Equity Balance, December 31, 2012 224,098,477 $224,098 $56,856,061 $ - $(54,510,378) $2,913,964 Net loss and comprehensive loss (630,685) (630,685) Stock-based compensation 4,114,696 4,115 168,838 172,953 Balance, March 31, 2013 228,213,173 $228,213 $57,024,899 $ $2,456,232 The accompanying notes are an integral part of these consolidated financial statements. F4 ENVIRONMENTAL SOLUTIONS WORLDWIDE, INC. CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS PERIOD ENDED MARCH 31, (Unaudited) Operating Activities: Net loss $(630,685) $(426,071) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation of property, plant and equipment 170,601 152,437 Loss on impairment of property, plant and equipment - 43,565 Interest on promissory notes payable 3,500 - Amortization of discount on promissory notes payable 2,056 - Change in fair value of conversion option derivative liability (292,570) - Stock-based compensation 172,953 20,709 Allowance for doubtful accounts - 213,328 Gain on disposal of property and equipment - (14,006) Gain on deconsolidation of subsidiary - (453,900) 56,540 (37,867) Decrease in cash flows from operating activities resulting from changes in: Accounts receivable 630,300 17,075 Inventory (100,717) 212,293 Prepaid expenses and sundry assets (162,782) 50,521 Accounts payable and accrued liabilities 153,046 (36,704) Customer deposits 10,282 - 530,129 243,185 Net cash used in operating activities (44,016) (220,753) Investing activities: Proceeds from sale of property, plant and equipment - 14,006 Acquisition of property, plant and equipment (41,991) (141,604) Addition to property, plant and equipment under construction 21,488 (102,568) Net cash used in investing activities (20,503) (230,166) Financing activities: Proceeds from notes payable to related parties 1,400,000 - Repayment of loan payable (17,038) - Repayment of capital lease obligation - (864) Net cash provided by (used in) financing activities 1,382,962 (864) Net change in cash and equivalents 1,318,443 (451,783) Cash and cash equivalents, beginning of year 253,998 1,103,649 Cash and cash equivalents, end of year $1,572,441 $ 651,866 Supplemental disclosures: Cash interest paid $3,506 $ - Property, plant and equipment included in accounts payable $ 151,616 $ - The accompanying notes are an integral part of these consolidated financial statements. F5 NOTES TO THE CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 - NATURE OF BUSINESS AND GOING CONCERN Environmental Solutions Worldwide, Inc. (the "Company" or "ESW") through its wholly-owned subsidiaries is engaged in the design, development, manufacturing and sales of emissions control technologies. ESW also provides emissions testing and environmental certification services with its primary focus on the North American on-road and off-road diesel engine, chassis and after-treatment market. ESW currently manufactures and markets a line of catalytic emission control and enabling technologies for a number of applications focused on the retrofit market. The unaudited consolidated condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America ("U.S. GAAP"), which contemplates continuation of the Company as a going concern. The Company has sustained recurring operating losses. As of March 31, 2013, the Company had an accumulated deficit of $55,141,063 and cash and cash equivalents of $1,572,441. During the last two fiscal years there were significant changes made to ESW’s business. These changes in operations, the relocation of the Company’s operations, and the current prevailing economic conditions all create uncertainty in the operating results and, accordingly, there is no assurance that the Company will be successful in generating sufficient cash flow from operations or achieving profitability in the near future. As a result, there is substantial doubt regarding the Company's ability to continue as a going concern. The Company requires additional financing to fund its continuing operations and planned capital investments. The Company's ability to continue as a going concern is dependent on achieving and maintaining a profitable level of operations. During 2012, the Company’s wholly owned subsidiary ESW America Inc. (“ESWA”) received a $500,000 low interest loan from The Machinery and Equipment Loan Fund (“MELF”), which is administered by the Pennsylvania Department of Community and Economic Development (Note 8). Proceeds from the loan were used to purchase and upgrade equipment at the air testing facility. Effective March 22, 2013, the Company entered into a note subscription agreement, a security agreement and issued senior secured five (5) year convertible promissory notes (collectively the “Loan Agreements”) to certain shareholders (the “Senior Secured Lenders”). Pursuant to the Loan Agreements, the Senior Secured Lenders made initial loans to the Company in the principal aggregate amount of $1.4 million on March 22, 2013.The Loan Agreements are a part of a senior secured convertible loan facility of up to $5 million wherein the Senior Secured Lenders agreed that at any time prior to March 22, 2014 upon approval of the Company’s board of directors, additional closings can take place for up to the $5 million of the facility in which each holder will be required to purchase additional notes allocated among the holders as per the Loan Agreements. Proceeds of the loan will be used by the Company and or its subsidiaries to fund working capital, planned capital investments and other general corporate purposes. These unaudited consolidated condensed financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. All adjustments, consisting only of normal recurring items, considered necessary for fair presentation have been included in these unaudited consolidated condensed financial statements. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES BASIS OF CONSOLIDATION The unaudited consolidated condensed financial statements include the accounts of the Company and its wholly-owned subsidiaries, ESWA, ESW Technologies Inc. ("ESWT"), ESW Canada Inc. ("ESWC") and Technology Fabricators Inc. (“TFI”). All inter-company transactions and balances have been eliminated on consolidation. Amounts in the unaudited consolidated condensed financial statements are expressed in U.S. dollars. ESTIMATES The preparation of unaudited consolidated condensed financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expense during the reporting period. Actual results could differ from those estimates. Significant estimates include amounts for inventory valuation, impairment of property plant and equipment, share-based compensation, conversion option derivative liability, accrued liabilities and accounts receivable exposures. F6 ALLOWANCE FOR DOUBTFUL ACCOUNTS The Company extends unsecured credit to its customers in the ordinary course of business but mitigates the associated credit risk by performing credit checks and actively pursuing past due accounts. An allowance for doubtful accounts is estimated and recorded based on management's assessment of the credit history with the customer and current relationships with them. On this basis management has determined that an allowance for doubtful accounts of $221,212 was appropriate as of both March 31, 2013 and December 31, 2012, respectively. INVENTORY Inventory is stated at the lower of cost or market determined using the first-in, first-out method. Inventory is periodically reviewed for use and obsolescence, and adjusted as necessary. Inventory consists of raw materials, work-in-process, finished goods and parts. PROPERTY, PLANT AND EQUIPMENT UNDER CONSTRUCTION The Company capitalizes customized equipment built to be used in the future day to day operations at cost. Once complete and available for use, the cost for accounting purposes is transferred to property, plant and equipment, where normal depreciation rates apply. PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment are recorded at cost. Depreciation is computed on a straight-line basis over the estimated useful lives of the assets, generally 5 to 7 years. Maintenance and repairs are charged to operations as incurred. Significant renewals and betterments are capitalized. IMPAIRMENT OF LONG-LIVED ASSETS The Company follows the Accounting Standards Codification (“ASC”) Topic 360, which requires that long-lived assets be reviewed for impairment whenever events or changes in circumstances indicate that the assets' carrying amounts may not be recoverable. In performing the review for recoverability, if future undiscounted cash flows (excluding interest charges) from the use and ultimate disposition of the assets are less than their carrying values, an impairment loss represented by the difference between its fair value and carrying value, is recognized. Properties held for sale are recorded at the lower of the carrying amount or the expected sales price less costs to sell. Management reviewed certain assets for impairment in the first quarter of 2012 (see Note 6 for details). FAIR VALUE OF FINANCIAL INSTRUMENTS ASC Topic 820 defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. Included in the ASC Topic 820 framework is a three level valuation inputs hierarchy with Level 1 being inputs and transactions that can be effectively fully observed by market participants spanning to Level 3 where estimates are unobservable by market participants outside of the Company and must be estimated using assumptions developed by the Company. The Company discloses the lowest level input significant to each category of asset or liability valued within the scope of ASC Topic 820 and the valuation method as exchange, income or use. The Company uses inputs which are as observable as possible and the methods most applicable to the specific situation of each company or valued item. The carrying amounts of cash and cash equivalents, accounts receivable, accounts payable, accrued liabilities, promissory notes payable and loan payable approximate fair value because of their short-term nature. The promissory notes payable and loan payable are based on market rates and accordingly their carrying amount would approximate their fair value. Per ASC Topic 820 framework these are considered Level 2 inputs where inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices in active markets for similar assets or liabilities, quoted prices for identical or similar assets or liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Our conversion option derivative liability, which is measured at fair value on a recurring basis, is measured using Level 3 inputs. Interest rate risk is the risk that the value of a financial instrument might be adversely affected by a change in the interest rates. The promissory notes payable and loan payable both have fixed interest rates therefore the Company is exposed to interest rate risk in that they could not benefit from a decrease in market interest rates. In seeking to minimize the risks from interest rate fluctuations, the Company manages exposure through its normal operating and financing activities. F7 DERIVATIVE FINANCIAL INSTRUMENTS The Company does not use derivative instruments to hedge exposures to cash flow, market, or foreign currency risks. The Company reviews the terms of convertible debt, equity instruments and other financing arrangements to determine whether there are embedded derivative instruments, including embedded conversion options that are required to be bifurcated and accounted for separately as a derivative financial instrument. Also, in connection with the issuance of financing instruments, the Company may issue freestanding options or warrants to employees and non-employees in connection with consulting or other services. These options or warrants may, depending on their terms, be accounted for as derivative instrument liabilities, rather than as equity. Derivative financial instruments are initially measured at their fair value. For derivative financial instruments that are accounted for as liabilities, the derivative instrument is initially recorded at its fair value and is then re-valued at each reporting date, with changes in the fair value reported as charges or credits to income. To the extent that the initial fair values of the freestanding and/or bifurcated derivative instrument liabilities exceed the total proceeds received an immediate charge to income is recognized in order to initially record the derivative instrument liabilities at their fair value. The discount from the face value of the convertible debt or equity instruments resulting from allocating some or all of the proceeds to the derivative instruments, together with the stated rate of interest on the instrument, is amortized over the life of the instrument through periodic charges to income, using the effective interest method. The classification of derivative instruments, including whether such instruments should be recorded as liabilities or as equity, is reassessed at the end of each reporting period. If reclassification is required, the fair value of the derivative instrument, as of the determination date, is reclassified. Any previous charges or credits to income for changes in the fair value of the derivative instrument are not reversed. Derivative instrument liabilities are classified in the unaudited consolidated condensed balance sheet as current or non-current based on whether or not net-cash settlement of the derivative instrument could be required within twelve months of the balance sheet date. REVENUE RECOGNITION The Company derives revenue primarily from the sale of its catalytic products. In accordance with Staff Accounting Bulletin No. 104, revenue is recognized when persuasive evidence of an arrangement exists, delivery has occurred, the amount is fixed or determinable and collection is reasonably assured. The Company also derives revenue (approximately 14.9% and 5.9% of total revenue during the three month periods ended March 31, 2013 and 2012, respectively) from providing air testing and environmental certification services. Revenues are recognized upon delivery of testing services when persuasive evidence of an arrangement exists and collection of the related receivable is reasonably assured. LOSS PER COMMON SHARE Loss per common share is computed by dividing the net loss by the weighted average number of common shares outstanding during the period. Common stock equivalents are excluded from the computation of diluted loss per share when their effect is anti-dilutive. INCOME TAXES Income taxes are computed in accordance with the provisions of ASC Topic 740, which requires, among other things, a liability approach to calculating deferred income taxes. The Company recognizes deferred tax liabilities and assets for the expected future tax consequences of events that have been recognized in its financial statements or tax returns. Under this method, deferred tax liabilities and assets are determined based on the difference between the financial statement carrying amounts and tax bases of assets and liabilities using enacted tax rates in effect in the years in which the differences are expected to reverse. The Company is required to make certain estimates and judgments about the application of tax law, the expected resolution of uncertain tax positions and other matters. In the event that uncertain tax positions are resolved for amounts different than the Company's estimates, or the related statutes of limitations expire without the assessment of additional income taxes, the Company will be required to adjust the amounts of the related assets and liabilities in the period in which such events occur. Such adjustments may have a material impact on ESW's income tax provision and results of operations. SHIPPING AND HANDLING COSTS The Company’s shipping and handling costs of $20,860 and $26,543 are included in cost of sales for the three month periods ended March 31, 2013 and 2012, respectively. Additionally, the Company has recorded recoveries of these costs amounting to $14,433 and $22,501, which are included in revenues for the three month periods ended March 31, 2013 and 2012, respectively. F8 RESEARCH AND DEVELOPMENT The Company is engaged in research and development work. Research and development costs are charged as operating expense of the Company as incurred. Any grant money received for research and development work is used to offset these expenditures. For the three month periods ended March 31, 2013 and 2012, the Company expensed $81,740 and $128,548, net of grant revenues, respectively, towards research and development costs. For the three month periods ended March 31, 2013 and 2012, gross research and development expense, excluding any offsetting grant revenues, amounted to $122,686 and $128,548, respectively, and grant money amounted to $40,946 and $0, respectively. FOREIGN CURRENCY TRANSLATION The functional currency of the Company and its foreign subsidiaries is the U.S. dollar. All of the Company’s revenue and materials purchased from suppliers are denominated in, or linked to, the U.S. dollar. Transactions denominated in currencies other than a functional currency are converted to the functional currency on the transaction date, and any resulting assets or liabilities are further translated at each reporting date and at settlement. Gains and losses recognized upon such translations are included within foreign exchange gain (loss) in the unaudited consolidated condensed statements of operations and comprehensive loss. PRODUCT WARRANTIES The Company provides for estimated warranty costs at the time of sale and accrues for specific items at the time their existence is known and the amounts are determinable. The Company estimates warranty costs using standard quantitative measures based on industry warranty claim experience and evaluation of specific customer warranty issues. The Company currently estimates warranty costs as 2% of revenue. As of March 31, 2013 and December 31, 2012, $136,446 and $143,564, respectively, were accrued as warranty provisions and included in accrued liabilities. For the three month periods ended March 31, 2013 and 2012, the total warranty, service, service travel and installation costs included in cost of revenue were $19,112 and $46,609, respectively. SEGMENT REPORTING ESW operates in two reportable segments. ASC 280-10, "Disclosures about Segments of an Enterprise and Related Information”, establishes standards for the way that public business enterprises report information about operating segments in the Company’s unaudited consolidated condensed financial statements. Operating segments are components of an enterprise about which separate financial information is available that is evaluated regularly by the chief operating decision maker in deciding how to allocate resources and in assessing performance. ESW’s operating segments include manufacturing operations and air testing services (see Note 16). ESW’s chief operating decision maker is the Company’s Executive Chairman. COMPARATIVE FIGURES Certain 2012 figures have been reclassified to conform to the current consolidated condensed financial statement presentation. NOTE 3 – RECENTLY ISSUED ACCOUNTING STANDARDS AND RECENTLY ADOPTED ACCOUNTING PRONOUNCEMENTS There are no recently adopted accounting pronouncements that impact the Company’s financial statements. Management does not believe that any recently issued, but not yet effective accounting pronouncements, if adopted, would have a material effect on the accompanying consolidated condensed financial statements. NOTE 4 - CASH AND CASH EQUIVALENTS Cash and cash equivalents include cash and highly liquid investments purchased with original maturities of generally 90 days or less at the date of purchase. At March 31, 2013 and December 31, 2012, all of the Company's cash and cash equivalents consisted of cash. F9 NOTE 5 - INVENTORY Inventory consists of: March 31, December31, Inventory Raw materials $ 779,777 $ 914,310 Work-in-process 1,412,925 1,234,375 Finished goods 74,360 28,660 Parts 48,405 37,406 2,315,467 2,214,751 Less: reserve for inventory obsolescence (252,473) (252,473) Total $ 2,062,995 $ 1,962,278 NOTE 6 - PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment consist of the following: March 31, December 31, Classification Plant, machinery and equipment $ 3,191,068 $ 3,164,175 Office equipment 92,467 75,572 Furniture and fixtures 1,063 2,893 Leasehold improvements 875,704 875,704 4,160,302 4,118,344 Less: accumulated depreciation (2,906,259) (2,735,691) $ $ Depreciation expense recognized in the unaudited consolidated condensed statements of operations and comprehensive loss was included in the following captions: For the three month periods ended March 31, March 31, Depreciation Expense Depreciation expense included in cost of revenue $ 112,439 $ 76,255 Depreciation expense included in operating expenses 55,120 76,182 Depreciation expense included in research and development costs 3,042 - Total depreciation expense $ $ At March 31, 2013 and December 31, 2012, the Company had $328,942 and $350,431, respectively, of customized equipment under construction. Certain property and equipment are used as a collateral for borrowings under the MELF facility (Note 8). All other property and equipment are used as a collateral for borrowing under the senior secured convertible promissory notes payable (Note 9). At March 31, 2012, the Company recognized an impairment loss for furniture, fixtures and office equipment located at its Canadian facility. The estimated recovery from the sale of furniture, fixtures and office equipment was expected to be nominal and, accordingly, the Company has valued these assets as $0 and recorded an impairment loss equal to the full amount of their carrying value. F10 The details of impairment losses recognized are summarized in the following table: For the three month period ended Asset grouping March 31, 2013 March 31, 2012 Furniture & Fixtures (Abandonment) $ - $ 1,837 Office equipment (Abandonment) - 2,176 Computer Hardware (Abandonment) - 18,856 Computer Software (Abandonment) - 20,696 Total impairment loss recognized - Gain on disposal of Plant and Machinery - (14,006) Total impairment loss recognized $ - $ NOTE 7 – GAIN ON DECONSOLIDATION OF SUBSIDIARY Effective February 3, 2echnologies Inc. (“BBL”), a non-operating subsidiary, filed for bankruptcy in the Province of Ontario, Canada. At the time of filing, BBL had no assets but had issued and outstanding redeemable Class A special shares. The Company did not provide any guarantee in relation to these redeemable Class A special shares. As a result of BBL’s filing for bankruptcy, the Company lost its control over BBL and has deconsolidated BBL from the unaudited consolidated condensed financial statements on the filing date. The Company recorded a $453,900 gain in the unaudited consolidated condensed statement of operations and comprehensive loss for the three month period ended March 31, 2012, upon deconsolidation of BBL. NOTE 8 - LOAN PAYABLE On April 25, 2012, the Company’s wholly-owned subsidiary ESWA entered into the MELF Facility with the Commonwealth of Pennsylvania for up to $500,000 for the purchase of equipment and related purchases. Two (2) draw-downs were permitted under the MELF Facility by ESWA. The first draw-down of $280,787 was made under the MELF Facility in connection with equipment purchased by ESWA on April 25, 2012 (the “Closing Date”). ESWA made one (1) additional draw-down of $219,213 on November 13, 2012 per the terms of the MELF Facility so that the aggregate amount borrowed under the MELF Facility amounts to $500,000. Terms of the MELF Facility include initial interest at three (3%) percent per annum with monthly payments and full repayment of the MELF Facility on or before the first day of the eighty fifth (85) calendar month following the Closing Date. As part of the loan agreement, within three years from the Closing Date ESWA is required to create, or retain, at its current location a certain number of jobs that is specified in the loan application. A breach by ESWA in the creation or maintenance of these jobs shall be considered an event of default under the MELF Facility. In the event ESWA defaults on any payments, the MELF Facility may be accelerated with full payment due along with certain additional modifications including the increase in interest to twelve and one half (12 1/2%) percent. The loan is secured by certain property and equipment and a corporate guarantee of the Company. As of March 31, 2013 and December 2012, the loan payable amounted to $456,095 and $473,133, respectively. For the three month periods ended March 31, 2013 and 2012, the Company paid interest amounting to $3,506 and $0 on the loan and also repaid principal in the amount of $17,038 and $0, respectively. As at March 31, 2013, $69,444 (December 31, 2013 - $68,926) of the loan is repayable in the next 12 months with the remaining $386,651 (December 31, 2012 - $404,207) repayable thereafter. Principal on the loan is repayable as follows: Year Ending December 31, Amount 2013 (excluding the three months ended March 31, 2013) $ 51,888 2014 71,022 2015 73,182 2016 75,408 Thereafter 184,595 Total $ $456,095 F11 NOTE 9 – SENIOR SECURED CONVERTIBLE PROMISSORY NOTES On March 22, 2013, the Company entered into a note subscription agreement, a security agreement (the “Agreements”) and issued senior secured convertible promissory notes (the “Notes”) to four accredited investors who are currently shareholders (the “Holders”) and may be deemed affiliates of the Company. Pursuant to the Agreements and Notes, the Holders made initial loans of $1,400,000 to the Company. The Notes are due on March 22, 2018. The Notes bear interest at a rate of 10% per annum compounded quarterly. Interest is payable semi-annually in arrears in cash and at the Company’s election, during the term of the Notes, up to two accrued and unpaid semi-annual interest payments can be payable in the Company’s common stock valued at the lesser of $0.04, subject to adjustment (“Conversion Price”) or the market value of the Company’s common stock with interest payments commencing September 30, 2013. At the option of the Holders, all principal, and interest amounts outstanding under all of the Notes shall be exchanged for shares of the Company’s common stock at the Conversion Price. The Conversion Price is subject to anti-dilution adjustment in the event the Company at any time, while the Notes are outstanding, issues equity securities including common stock or any security convertible or exchangeable for shares of common stock for no consideration or for consideration less than $0.04 a share. The anti-dilution protection excludes shares of common stock issuable upon the exercise of options or other securities granted to directors, officers, bona fide consultants and employees of the Company issued pursuant to a board approved option or incentive plan or stock, warrants or other securities issued to a bank or other financial institution. The Notes are secured by a lien on and a security interest in all assets of the following wholly owned subsidiaries of the Company: TFI, ESWA and ESWT, excluding certain collateral subject to pre-existing liens. The Agreements are a part of a senior secured convertible loan facility of up to $5,000,000. Pursuant to the agreement, at any time prior to March 22, 2014, the Company may elect, upon approval by the Company’s board of directors, to have one or more additional closings at which each Holder shall be required to purchase additional Notes. Subsequent to period end, the Company issued another $1,600,000 of the Notes, see Note 19. The Company further agreed to conduct a rights offering to all of its holders of common stock, offering the right to purchase up to their pro-rata Company ownership amount of senior secured convertible promissory notes. The Company will not be required to commence the rights offering prior to the final closing of the Holders or March 22, 2014, whichever shall first occur. On March 22, 2013, the Company recorded a discount on the Notes equal to the fair value of the conversion option derivative liability. This discount is amortized using the effective interest rate method over the term of the Notes. Three months ended March 31, 2013 Year ended December 31, 2012 Face value of promissory notes payable $ 1,400,000 $ - Discount on promissory notes payable (526,810) - Amortization of discount on promissory notes payable 2,056 - $ 875,246 $ - NOTE 10 – CONVERSION OPTION DERIVATIVE LIABILITY The Company’s Notes are subject to anti-dilution adjustments that allow for the reduction in the Conversion Price in the event the Company subsequently issues equity securities including common stock or any security convertible or exchangeable for shares of common stock for no consideration or for consideration less than $0.04 a share.Simultaneously with any reduction to the Conversion Price, the number of shares of common stock that may be converted increases proportionately. The Company accounted for the conversion option in accordance with ASC Topic 815. Accordingly, the conversion option is not considered to be solely indexed to the Company’s own stock and, as such, recorded as a liability. The Company’s conversion option derivative liability has been measured at fair value at March 22, 2013 and March 31, 2013 using a binomial model. Since the Conversion Price contains an anti-dilution adjustment, the probability that the Conversion Price of the Notes would decrease as the share price decreased was incorporated into the valuation calculation. F12 The inputs into the binomial model are as follows: March 22, 2013 March 31, 2013 Closing share price $0.02 $0.01 Conversion price $0.04 $0.04 Risk free rate 0.80% 0.80% Expected volatility 110% 110% Dividend yield 0% 0% Expected life 5 years 5 years The fair value of the conversion option derivative liability is $526,810 and $234,240 at March 22, 2013 and March 31, 2013, respectively. The decrease in the fair value of the conversion option derivative liability of $292,570 is recorded as a gain in the unaudited consolidated condensed statement of operations for the three months ended March 31, 2013. Three months ended March 31, 2013 Year ended December 31, 2012 Beginning balance: Conversion option derivative liability $ - $ - Origination of conversion option derivative liability on March 22, 2013 526,810 - Gain on change in fair value of conversion option derivative liability (292,570) - Ending balance: Conversion option derivative liability $ 234,240 $ - NOTE 11 - INCOME TAXES The Company calculates its income tax expense by estimating the annual effective tax rate and applying that rate to the year-to-date ordinary income at the end of the period.The Company records a tax valuation allowance when it is more likely than not that it will not be able to recover the value of its deferred tax assets. As of March 31, 2013 and 2012, the Company calculated its estimated annualized effective tax rate at 0% and 0%, respectively, for both the United States and Canada.The Company had no income tax expense on its $630,685 pre-tax loss for the three months ended March 31, 2013.The Company recognized no income tax expense based on its $426,071 pre-tax loss for the three months ended March 31, 2012. The Company recognizes the financial statement benefit of a tax position only after determining that the relevant tax authority would more likely than not sustain the position following an audit.For tax positions meeting the more-likely-than-not threshold, the amount recognized in the financial statements is the largest benefit that has a greater than 50% likelihood of being realized upon ultimate settlement with the relevant tax authority. The Company recognizes interest accrued on uncertain tax positions as well as interest received from favorable tax settlements within interest expense.The Company recognizes penalties accrued on unrecognized tax benefits within general and administrative expenses.As of March 31, 2013 and 2012, the Company had no uncertain tax positions. The Company does not anticipate any significant changes to the total amounts of unrecognized tax benefits in the next twelve months. In many cases the Company's uncertain tax positions are related to tax years that remain subject to examination by tax authorities. The following describes the open tax years, by major tax jurisdiction, as of March 31, 2013: United States – Federal 2009 – present United States – State 2009 – present Canada – Federal 2010 – present Canada – Provincial 2010 – present F13 NOTE 12 - STOCKHOLDERS' EQUITY Effective November 6, 2011, the Board approved restricted stock grants to 7 board members under the 2010 stock incentive plan. As per the terms of the grant each of the 7 Board members will receive 150,000 shares vesting in equal parts on December 31, 2011, December 31, 2012 and December 31, 2013 subject to the execution of the requisite grant agreements. The Board also approved restricted stock grants to 2 Board members for serving as chair to various committees. As per the terms of the grant each of the 2 board members will receive 200,000 shares vesting immediately subject to the execution of the requisite grant agreements. Stock-based compensation expense will be recorded based on the vesting terms of the grants. Of the vested shares 700,000 restricted shares of common stock have been issued as of March 31, 2013. Effective December 10, 2012, the Board approved a one-time grant of 8,229,392 shares of restricted common stock from treasury to a member of the Company’s Board for services rendered as Executive Chairman, 4,114,696 shares of which were issued upon the date of grant, and 4,114,696 shares of which were issued on February 28, 2013. The shares of common stock were issued from treasury not under the Company’s 2010 stock incentive plan. Effective December 31, 2012, the Company issued 83,334 restricted shares of common stock to two board members in lieu of outstanding board fees under the 2010 stock incentive plan. Effective December 31, 2012, the Company issued 450,000 restricted shares of common stock to seven board members in connection with restricted stock grants under the 2010 stock incentive plan. Shares of restricted common stock issued above were valued at the quoted market price on the dates of grant. During the three month periods ended March 31, 2013 and 2012, $164,588 and $0, respectively, has been recorded in the consolidated statements of operations and comprehensive loss for the fair value of each grant of restricted common shares. These amounts have been included in the consolidated condensed statement of changes in stockholders’ equity as stock-based compensation along with the stock option expense disclosed in Note 13. NOTE 13 - STOCK OPTIONS AND WARRANT GRANTS A summary of option transactions, including those granted pursuant to the terms of certain employment and other agreements is as follows: Stock Weighted Purchase Average Details Options Exercise Price OUTSTANDING, JANUARY 1, 2012 3,575,000 $0.60 Expired (2,400,000) (0.65) OUTSTANDING, DECEMBER 31, 2012 1,175,000 $0.50 Expired (100,000) (1.00) OUTSTANDING, MARCH 31, 2013 1,075,000 $0.45 At March 31, 2013 and December 31, 2012, the outstanding options have a weighted average remaining life of 22 months and 28 months, respectively. No stock options were granted for the three month periods ended March 31, 2013 and 2012. The Black-Scholes option-pricing model used by the Company to calculate options and warrant values was developed to estimate the fair value of freely tradable, fully transferable options without vesting restrictions, which significantly differ from the Company's stock purchase options and warrants. The model also requires highly subjective assumptions, including future stock price volatility and expected time until exercise, which greatly affect the calculated values. During the three month periods ended March 31, 2013 and 2012, $20,709 and $20,709 respectively, has been recorded in the unaudited consolidated condensed statements of operations and comprehensive loss for stock options expense. At March 31, 2013, the Company had outstanding options as follows: Number of Exercise Options Price Expiration Date 250,000 $0.27 August 6, 2013 600,000 $0.65 April 15, 2015 225,000 $0.12 June 30, 2016 1,075,000 F14 Warrants issued in connection with various private placements of equity securities are treated as a capital transaction and no income statement recognition is required. No warrants were issued during the three month periods ended March 31, 2013 and 2012. NOTE 14 - RELATED PARTY TRANSACTIONS In addition to fees and salaries as well as reimbursement of business expenses, transactions with related parties include: · On April 19, 2011, the Company's Board ratified a Services Agreement (the "Orchard Agreement") between the Company and Orchard Capital Corporation ("Orchard") which was approved by the Company's Compensation Committee and was effective January 30, 2011. Under the Orchard Agreement, Orchard agreed to provide services that may be mutually agreed to by and between Orchard and the Company including those duties customarily performed by the Chairman of the Board and executive of the Company as well as providing advice and consultation on general corporate matters and other projects as may be assigned by the Company's Board as needed. Orchard is controlled by Richard Ressler. Certain affiliated entities of Orchard as well as Richard Ressler own shares of the Company. During the three month periods ended March 31, 2013 and 2012, management fees charged to operations amounted to $75,000 and $75,000, respectively. At March 31, 2013, $150,000 (December 31, 2012 - $75,000) is included in accounts payable. · Mr. Nitin Amersey, a director of the Company, is listed as a control person with the Securities and Exchange Commission of Bay City Transfer Agency Registrar Inc., the Company's transfer agent, and of Freeland Venture Resources Inc., which provides Edgar filing services to the Company. During the three month periods ended March 31, 2013 and 2012, the Company incurred fees to these entities controlled by Mr. Amersey amounting to $49,434 and $1,301, respectively. · Mr. John Dunlap, a director of the Company, is the President of Dunlap Group, which provides consulting services to the Company related to regulatory matters. During the periods ended March 31, 2013 and 2012, the Company paid fees to Dunlap Group amounting to $12,313 and $0, respectively. · At March 31, 2013, accounts payable includes $44,054 (December 31, 2012 - $0) due to directors and companies controlled by directors of the Company. · On March 22, 2013, the Company issued $1,400,000 of unsecured convertible promissory notes to certain shareholders and deemed affiliates of certain members of the Board of Directors. During the three month periods ended March 31, 2013 and 2012, interest expense on notes payable to related parties amounted to $3,500 and $0, respectively. NOTE 15 - COMMITMENTS AND CONTINGENCIES LEASES Effective November 24, 2004, the Company's wholly-owned subsidiary, ESWA, entered into a lease agreement for approximately 40,220 square feet of leasehold space at 200 Progress Drive, Montgomeryville, Pennsylvania. The leasehold space houses the Company's research and development facilities and also houses ESW’s manufacturing operations. The lease commenced on January 15, 2005. Effective October 16, 2009, the Company's wholly-owned subsidiary ESWA entered into a lease renewal agreement with Nappen & Associates for the leasehold property in Pennsylvania. There were no modifications to the original economic terms of the lease under the lease renewal agreement. Under the terms of the lease renewal, the lease term was extended to February 28, 2013. Effective September 24, 2012, ESWA entered into a second lease amendment agreement with Nappen & Associates for the leasehold property in Pennsylvania, whereby ESWA extended the term of the lease agreement by an additional 5 years. There were no modifications to the original economic terms of the lease. Under the terms of the second lease renewal, the lease will expire on February 28, 2018. The following is a summary of the minimum annual lease payments for the Pennsylvania lease: Year Ending December 31, Amount 2013 (excluding the three months ended March 31, 2013) $ 135,743 2014 180,990 2015 180,990 2016 180,990 2017 180,990 2018 30,165 Total $ 889,868 F15 LEGAL MATTERS From time to time, the Company may be involved in a variety of claims, suits, investigations and proceedings arising from the ordinary course of our business, collections claims, breach of contract claims, labor and employment claims, tax and other matters. Although claims, suits, investigations and proceedings are inherently uncertain and their results cannot be predicted with certainty, ESW believes that the resolution of current pending matters will not have a material adverse effect on its business, consolidated financial position, results of operations or cash flow. Regardless of the outcome, litigation can have an adverse impact on ESW because of legal costs, diversion of management resources and other factors. The Company is pursuing a lawsuit in New York for collection of unpaid invoices related to goods delivered to a former dealer. NOTE 16 – OPERATING SEGMENTS The Company has two principal operating segments, air testing services and catalyst manufacturing. These operating segments were determined based on the nature of the products and services offered. Operating segments are defined as components of an enterprise about which separate financial information is available that is evaluated regularly by the chief operating decision-maker in deciding how to allocate resources and in assessing performance. The Company’s Executive Chairman has been identified as the chief operating decision-maker, and directs the allocation of resources to operating segments based on the profitability and cash flows of each respective segment. The Company evaluates performance based on several factors, of which the primary financial measure is net income. The accounting policies of the business segments are the same as those described in “Note 2: Summary of Accounting Policies.” No intersegment sales were made for the three month periods ended March 31, 2013 and 2012. The following tables show the operations and certain assets of the Company’s reportable segments: For the three months period ended March 31, 2013 Catalyst Air Testing Unallocated Total Revenue $ 1,239,128 $ 216,714 $ - $ 1,455,842 Net loss $ (177,480) $ (196,363) $ (256,842) $ (630,685) As of March 31, 2013 Catalyst Air Testing Unallocated Total Total assets $ 2,949,781 $ 1,664,752 $ 1,592,128 $ 6,206,661 Property, plant and equipment under construction $ - $ 328,942 $ - $ 328,942 Property, plant and equipment $ 182,393 $ 1,071,650 $ - $ 1,254,043 Accounts receivable $ 554,706 $ 137,314 $ - $ 692,020 Inventories $ 2,051,675 $ 11,320 $ - $ 2,062,995 For the three months period ended March 31, 2012 Catalyst Air Testing Unallocated Total Revenue $ 2,381,083 $ 150,519 $ - $ 2,531,602 Net (loss) income $ (764,890) $ (513,244) $ 852,063 $ (426,071) As of December 31, 2012 Catalyst Air Testing Unallocated Total Total assets $ 3,614,649 $ 1,776,344 $ 14,125 $ 5,405,118 Property, plant and equipment under construction $ 1,399 $ 349,032 $ - $ 350,431 Property, plant and equipment $ 205,135 $ 1,177,518 $ - $ 1,382,653 Accounts receivable $ 1,203,355 $ 118,965 $ - $ 1,322,320 Inventories $ 1,952,276 $ 10,002 $ - $ 1,962,278 All of the Company’s revenue for the periods ended March 31, 2013 and 2012 was derived from the United States. Net property, plant and equipment (including property, plant and equipment under construction) located outside of the United States are less than 10% of total assets at March 31, 2013 and 2012. F16 NOTE 17 - LOSS PER SHARE Potential common shares of 1,075,000 related to ESW's outstanding stock options and 0 shares related to ESW's outstanding warrants, were excluded from the computation of diluted loss per share for the three month period ended March 31, 2013 because the inclusion of these shares would be anti-dilutive.
